COURT OF APPEALS OF VIRGINIA


Present: Judges Haley, Alston and Senior Judge Clements
Argued by teleconference

JERMAINE RIDGLEY
                                                             MEMORANDUM OPINION * BY
v.     Record No. 2560-09-4                                  JUDGE JAMES W. HALEY, JR.
                                                                  NOVEMBER 30, 2010
FAIRFAX COUNTY DEPARTMENT
 OF FAMILY SERVICES


                      FROM THE CIRCUIT COURT OF FAIRAX COUNTY
                                  Leslie M. Alden, Judge

                Elwood Earl Sanders, Jr. (Kathryn A.K. Untiedt; Law Offices of
                Kate Untiedt, on brief), for appellant.

                May Shallal Kheder, Assistant County Attorney (David P.
                Bobzien, County Attorney; Peter D. Andreoli, Jr., Deputy County
                Attorney; Patrick Stiehm, Guardian ad litem for the minor child1 ;
                Stiehm Law Office, on brief), for appellee.


       The trial court terminated the parental rights of Jermaine Ridgley (“Ridgley”) to his

child, J.V., pursuant to Code § 16.1-283(C)(2) 2 and Code § 16.1-283(E)(i). 3 He maintains he

should receive a new parental rights hearing because (1) he was denied effective assistance of




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         By notice dated June 4, 2010 the guardian ad litem advised this Court that “he joins the
Fairfax County Department of Social Services in [this] appeal.”
       2
          Code § 16.1-283(C)(2) reads in part: “The parent . . . without good cause, [has] been
unwilling or unable within a reasonable period of time . . . from the date the child was placed in
foster care to remedy substantially the conditions which led to or required continuation of the
child’s foster care placement . . . .”
       3
         Code § 16.1-283(E)(i) reads in part: “The residual parental rights of a parent . . . may
be terminated by the court if the court finds . . . (i) the residual parental rights of the parent
regarding a sibling . . . have previously been involuntarily terminated . . . .”
counsel and (2) the written evidence supportive of termination was not properly before the trial

court.

         We conclude that (1) assuming without deciding this Court is a proper forum to address a

question of ineffective assistance on direct appeal, we cannot do so where, as here, a transcript of

the proceedings was not made part of the record before us, and (2) the evidence for termination,

pursuant to both Code § 16.1-283(C)(2) and § 16.1-283(E)(i), was properly considered by the

trial court and is sufficient for termination under either statute.

                                                   I.

                                         Factual Background

         We review the evidence on appeal in the light most favorable to the party prevailing

below — in this case the Fairfax County Department of Family Services (hereinafter “DFS”) —

and grant to that party the benefit of all reasonable inferences deducible therefrom. See, e.g.,

Stanley v. Fairfax Cnty. Dep’t of Soc. Servs., 10 Va. App. 596, 606, 395 S.E.2d 199, 204 (1990).

         On October 8, 2008, J.V. was born to Jacqueline Velez, who was hospitalized for mental

illness, and Ridgley, who was incarcerated for credit card theft. Two days later, the Fairfax

County Juvenile & Domestic Relations District Court (“JDR court”) entered an emergency

removal order that transferred legal custody of J.V. to the DFS. The JDR court also allowed

DFS to perform evaluations and assessments to determine the appropriate foster care goal for

J.V. On December 3, 2008, the JDR court held a hearing on the merits, found J.V. was an

abused or neglected child, and continued DFS’s legal and physical custody of J.V.

         On February 9, 2009, the JDR court approved a foster care plan submitted by DFS, with a

goal of returning J.V. home or placing him with relatives. On June 16, 2009, the circuit court

affirmed the JDR court’s termination of Ridgley’s residual parental rights to J.V.’s sister, A.V.,

based on his failure to “remedy substantially the conditions which led” to A.V.’s foster care


                                                  -2-
placement. In the same month, for the same reason, DFS petitioned for termination of Ridgley’s

residual parental rights to J.V. At the time, Ridgley remained incarcerated for identity theft and

petit larceny, and was facing an additional charge for auto theft in Prince George’s County,

Maryland. Ridgley’s release from incarceration remained unclear at the time of the hearing

because the auto theft charge had not yet been resolved. Further, as a result of his continuous

incarceration, Ridgley had “never had visitation” with J.V.

        Meanwhile, J.V. had been living in the same two-parent foster home, together with his

sister, since he was two days old. He had never lived with either of his biological parents, and

had “adjusted very well to his placement.” While Ridgley pleaded for continuation of his

parental rights, he failed to complete any treatment recommendations made as a result of his

mental health, alcohol and drugs, parental child, and psychological assessments. In a letter to the

court, Ridgley expressed his determination to lead a better life after release and his desire for

parental rights, but acknowledged that “the foster parents are doing a terrific job raising the

biological parents [sic] kids and I thank them for that.” The JDR court terminated Ridgley’s

residual parental rights to J.V., citing Code § 16.1-283(C) and (E)(i). 4 Ridgley appealed. The

circuit court held a hearing on October 22, 2009 and on the same date, entered an order affirming

the termination.

        Ridgley’s trial counsel filed a notice of appeal on November 20, 2009. On December 18,

2009, the circuit court entered an order that found Ridgley indigent, ordered a trial transcript, and

appointed new counsel on appeal. At that point, only three days remained to file either the

transcript, or a motion for an extension of time to file a trial transcript.




        4
         The JDR court also terminated Velez’s residual parental rights to J.V., a decision Velez
did not appeal.

                                                  -3-
       On March 25, 2010, appellate counsel filed a motion, which was granted by our Court,

for an extension of time to file both the appendix and the opening brief. However, she did not

file for an extension of time to file the trial transcripts until April 6, 2010, more than 60 days

after entry of final judgment in the circuit court.5 In light of Rules 5A:8(a) 6 and 5A:3(b), 7 we

denied her motion. See also Jordan v. Price, 3 Va. App. 672, 673, 353 S.E.2d 168, 168 (1987)

(“We hold that the transcript must be timely filed, or leave extending the filing date must be

granted before the deadline occurs, and not after. Orders extending the time for filing must be

prospective and not retrospective.”).

       On appeal, he claims prior counsel provided ineffective assistance and the trial court

improperly considered evidence. Thus, he concludes, he should be given a new trial.

                                                  II.

                                         Ineffective Counsel

                                                 (A)

       Ridgley argues that trial counsel rendered ineffective assistance based on, among other

things, his failure to challenge the admission of certain documentary evidence, failure to present




       5
         Amendments to our Rules of Court became effective July 1, 2010. The amendment to
5A:8(a) extended the deadline for filing a motion to extend the time for filing a transcript to 90
days after the entry of final judgment. Ridgley’s April 6 filing of such a motion clearly exceeds
even the new, more accommodating, deadline.
       6
         Rule 5A:8(a) provides that the transcript becomes part of the record “when it is filed in
the office of the clerk of the trial court within 60 days after entry of the final judgment. Upon a
written motion filed within 60 days after entry of the final judgment, a judge of the Court of
Appeals may extend this time for good cause shown.”
       7
          “Except as provided in subsection (a) of this Rule, the times prescribed in these rules for
filing papers, except transcripts (Rule 5A:8(a)), may be extended by a judge of the court in
which the papers are to be filed on motion for good cause shown and to obtain the ends of
justice.” (Emphasis added).


                                                 -4-
favorable evidence, and failure to timely file the trial transcript for appeal. Appellate counsel

concedes on brief that this objection was not preserved. Appellant’s Br. at 1.

                                                 (B)

       This Court has never reversed or remanded a circuit court’s termination of parental rights

based on ineffective assistance of court-appointed counsel. However, in Wright v. Alexandria

Div. of Soc. Servs., 16 Va. App. 821, 826, 433 S.E.2d 500, 503 (1993), we suggested we might

do so where there is a “colorable claim of ineffective assistance of counsel.” But, as in this case,

there was not enough information in the record to determine that the parent was, in fact, denied

effective assistance of counsel.

               Notwithstanding that Boronica Wright has standing to raise her
               mother’s constitutional right to effective assistance of counsel, she
               has not provided this Court with evidence or any basis on which
               we can determine that the mother did not receive effective
               assistance of counsel. The essence of Boronica Wright’s claim is
               that the mother’s attorney presented only one witness, the mother,
               and failed to develop other evidence to rebut DSS’s evidence of
               parental unfitness. However, Boronica Wright made no assertion
               that evidence existed in favor of the mother that could have been
               developed. Indeed, Boronica Wright, who had the same right and
               opportunity through her guardian ad litem to present such evidence
               at trial, did not do so. Boronica Wright did not question during
               trial whether her mother was being effectively represented, nor did
               she contend that evidence was available that could or should have
               been presented on her mother’s behalf. The mother has not
               questioned or raised the issue whether her counsel effectively
               represented her. Nothing in the record indicates that the mother’s
               counsel failed to present favorable evidence that was available to
               his client. Without at least a colorable claim of ineffective
               assistance of counsel, no basis exists to remand the case to the trial
               court for the purpose of possibly submitting evidence of the
               mother’s parental fitness.

Id. at 825-26, 433 S.E.2d at 503.

       As in Wright, we cannot find a colorable claim of ineffective assistance of counsel in the

record. This is in part because the trial transcript, which was not timely filed, is imperative to

assessing trial counsel’s representation. See Jenkins v. Winchester Dep’t of Soc. Servs., 12

                                                -5-
Va. App. 1178, 1185, 409 S.E.2d 16, 20 (1991) (“The burden is upon the appellant to provide us

with a record which substantiates the claim of error.” (citation omitted). Further, we cannot

hold, in light of the Supreme Court’s recent decision in Wintergreen Partners, Inc. v.

McGuireWoods LLP, 280 Va. 374, 698 S.E.2d 913 (2010), that Ridgley was ipso facto denied

effective assistance based on counsel’s failure to timely file the transcript on appeal.

       In Wintergreen Partners, the Supreme Court affirmed summary judgment for the

defendant law firm in a legal malpractice case. The defendant law firm had earlier defended the

plaintiff, a ski resort, which lost a negligence action brought by an injured skier. On behalf of

Wintergreen, McGuireWoods appealed the $8.3 million judgment, but failed to ensure the trial

transcripts were timely filed. Thus, the Supreme Court dismissed the ski resort’s appeal. Id. at

376, 698 S.E.2d at 914. After the dismissal of its appeal, the ski resort initiated a legal

malpractice action against the defendant law firm, but the circuit court granted summary

judgment in favor of McGuireWoods. Id. at 376, 698 S.E.2d at 915.

       On appeal from summary judgment, the ski resort argued that “had a timely trial

transcript been filed in its appeal, it would have been entitled, as a matter of law, to a reversal of

the judgment against it because of the jury’s inconsistent verdict in finding Wintergreen liable

but exonerating its employees.” Id. at 378, 698 S.E.2d at 915. A valid legal malpractice

involving an appeal requires proof that the judgment would have been reversed had the appeal

been properly filed. Id. Since the theories of liability submitted to the jury in the underlying

negligence action allowed for inconsistent verdicts, the Supreme Court concluded the ski resort

could not show that reversal would have been required, and thus, affirmed summary judgment

for the law firm. Id. at 380, 698 S.E.2d at 916.




                                                 -6-
       Similarly, on this record, Ridgley cannot establish that had the transcripts been timely

filed, this Court would have found a colorable claim of ineffective assistance under Wright.

Accordingly, ineffective assistance cannot be a viable ground for reversal in this case.

                                                III.

                  Consideration of Evidence Pursuant to Code § 16.1-283(E)(i)

                                                (A)

       Ridgley also claims the trial court improperly considered documentary evidence that was

submitted to the court, but not admitted into evidence. Among the improperly considered

evidence, Ridgley contends, was a prior court order terminating his parental rights to A.V., J.V.’s

sibling. We disagree.

                                                (B)

       Pursuant to Code § 16.1-296, “an appeal from the juvenile court must be heard de novo

by the circuit court.” Fairfax Cnty Dep’t of Family Servs. v. D.N., 29 Va. App. 400, 406, 512
S.E.2d 830, 832 (1999) (citation omitted). “Such an appeal transfers the entire record to the

circuit court for retrial as though the case had been originally brought there.” Mahoney v.

Mahoney, 34 Va. App. 63, 66, 537 S.E.2d 626, 628 (2000) (en banc) (first emphasis added). See

also Addison v. Salyer, 185 Va. 644, 650, 40 S.E.2d 260, 263 (1946); Austin v. Commonwealth,

42 Va. App. 33, 37, 590 S.E.2d 68, 70-71 (2003); Alexander v. Flowers, 51 Va. App. 404, 416,

658 S.E.2d 355, 360 (2008). In short, the records of the juvenile court become the records of the

circuit court. Further, the circuit court “must consider all relevant evidence, even if such

evidence had not been considered by the juvenile court.” D.N., 29 Va. App. at 406, 512 S.E.2d

at 832-33 (emphasis added).

        “The records of any judicial proceeding . . . of any court of this Commonwealth shall be

received as prima facie evidence provided that such records are authenticated and certified” to be


                                                -7-
a true record. Code § 8.01-389. The ‘“underlying rationale which justifies admitting facts

contained in official records . . . [is that] the nature and source of the evidence enhance the

prospect of its trustworthiness.’” Owens v. Commonwealth, 10 Va. App. 309, 311, 391 S.E.2d
605, 607 (1990) (quoting Ingram v. Commonwealth, 1 Va. App. 335, 338, 338 S.E.2d 657,

658-59 (1986)).

                                                 (C)

       Ridgley argues that the trial court abused its discretion in considering the “evidence of

termination of parental rights to this child’s sibling,” which was proved with a June 16, 2009

order of the Circuit Court of Fairfax County that terminated Ridgley’s parental rights to A.V.,

J.V.’s sibling. See J.A. 42-46.

       Consistent with the foregoing principles, the trial court did not improperly consider

documentary evidence because all such evidence was made part of the record by operation of the

law, not, as appellant contends, through the action or inaction of the County Attorney. 8 See

Code § 16.1-296; Mahoney, 34 Va. App. at 66, 537 S.E.2d at 628 (stating an appeal from JDR

court to circuit court necessarily transfers the “entire record”). Ridgley does not contest the

authenticity of the order, nor could he. It was certified by the Clerk of the Circuit Court of

Fairfax County to be a true record and, thus, created prima facie evidence that Ridgley’s parental

rights to A.V., J.V.’s sibling, were terminated. No evidence in the record, or any assertion by

Ridgley’s counsel on brief or in oral argument on appeal, was offered to rebut that prima facie

evidence. Accordingly, the June 16, 2009 order was properly considered by the trial court as a

basis for termination pursuant to Code § 16.1-283(E)(i).


       8
          While we do not have a transcript to consider, the trial court had the benefit of
considering Ridgley’s own testimony when it decided to terminate Ridgley’s residual parental
rights. As appellate counsel writes on brief: “The trial court terminated the father’s rights based
on entirely proffered evidence on behalf of The Department of Family Services and the testimony
of the father.” Appellant’s Br. at 5 (emphasis added).

                                                -8-
                                                IV.

                    Substantiality of Evidence Under Code § 16.1-283(C)(2)

       A circuit court’s judgment when based on evidence heard ore tenus “will not be disturbed

on appeal unless plainly wrong or without evidence to support it.” Roanoke City Dep’t of Soc.

Servs. v. Heide, 35 Va. App. 328, 336, 544 S.E.2d 890, 894 (2001); Lowe v. Dep’t of Pub.

Welfare, 231 Va. 277, 282, 343 S.E.2d 70, 73 (1986). On review, the Court of Appeals will

presume that the trial judge “‘thoroughly weighed all the evidence, considered the statutory

requirements, and made its determination based on the child’s best interests.’” Logan v. Fairfax

Cnty. Dep’t of Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991) (quoting Farley

v. Farley, 9 Va. App. 326, 329, 387 S.E.2d 794, 796 (1990)). In reaching its determination, in

“‘matters of a child’s welfare, trial courts are vested with broad discretion in making the

decisions necessary to guard and to foster a child’s best interests.’” Id. at 128, 409 S.E.2d at 463

(quoting Farley, 9 Va. App. at 328, 387 S.E.2d at 795).

       Pursuant to Code § 16.1-296, JDR appeals are “heard de novo by the circuit court.” D.N.,
29 Va. App. at 406, 512 S.E.2d at 832 (citation omitted). Thus, the circuit court has the entire

JDR court record to consider when deciding whether to affirm a termination of parental rights.

See Mahoney, 34 Va. App. at 66, 537 S.E.2d at 628. On this record, we find the trial court did

not err in finding the evidence sufficient to terminate Ridgley’s parental rights. According to the

foster care plan presented to the circuit court, Ridgley’s eventual release date remained uncertain

more than a year after J.V. was taken into DFS’s custody. Ridgley’s long incarceration

prevented him from caring after his son. See Code § 16.1-283(C) (authorizing termination of

parental rights, where the parent “ha[s] been unwilling or unable, within a reasonable period of

time not to exceed twelve months from the date the child was placed in foster care . . .”). While

the twelve-month time period does not prevent a court from considering a parent’s post-petition


                                                -9-
efforts in deciding whether termination is in the best interests of the child, see Akers v. Fauquier

Cnty. Dep’t of Soc. Servs., 44 Va. App. 247, 258, 604 S.E.2d 737, 742 (2004), the twelve-month

limit “was designed to prevent an indeterminate state of foster care ‘drift’ and to encourage

timeliness by the courts and social services in addressing the circumstances that resulted in the

foster care placement.” L.G. v. Amherst Cnty. Dep’t of Soc. Servs., 41 Va. App. 51, 56, 581
S.E.2d 886, 889 (2003). DFS’s original request for an emergency removal order to take J.V. into

foster care was granted because J.V. was without parental care or guardianship. At the time of

the circuit court termination hearing, more than a year later, the court still did not know when

Ridgley would be released from jail. “It is clearly not in the best interests of a child to spend a

lengthy period of time waiting to find out when, or even if, a parent will be capable of resuming

his responsibilities.” Kaywood v. Halifax Cnty. Dep’t of Soc. Servs., 10 Va. App. 535, 540, 394
S.E.2d 492, 495 (1990).

       In any event, where a circuit court terminates parental rights under multiple statutory

bases, as here, evidence sufficient for one basis renders a challenge to others moot. See Butler v.

Culpeper Cnty. Dep’t of Soc. Servs., 48 Va. App. 537, 548-49, 633 S.E.2d 196, 201-02 (2006);

Fields v. Dinwiddie Cnty. Dep’t of Soc. Servs., 46 Va. App. 1, 8, 614 S.E.2d 656, 659 (2005).

                                                                                           Affirmed.




                                                - 10 -